           Case 1:18-cr-00340-LGS Document 337 Filed 04/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES,                                               :
                                                              :
                                                              :      18 Cr. 340 (LGS)
                            -against-                         :
                                                              :           ORDER
 SOHRAB SHARMA, et al.,                                       :
                                            Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        It is hereby ORDERED that the status conference, scheduled for April 30, 2020, is

CANCELED. The parties need not file the status letter on April 27, 2020 pursuant to the Court’s

Order at Dkt. No. 336. It is further

        ORDERED that, by October 8, 2020, the parties shall confer and file a joint statement as

provided in the Court’s Individual Rule H.1., a joint proposed voir dire, joint proposed requests to

charge, and a joint proposed verdict sheet, in each case noting any disagreements between the

parties. The Government shall produce any exhibits it intends to offer during its case-in-chief at

trial, a list of those exhibits, and a list of witnesses whom the it intends to call during its case-in-

chief at trial. It is further

        ORDERED that, by October 15, 2020, each Defendant shall produce (1) any non-

impeachment exhibits he intends to offer through Government witnesses during cross-

examination; (2) any exhibits he intends to offer during his case-in-chief at trial; (3) a list of

witnesses whom he intends to call during his case-in-chief at trial. It is further

        ORDERED that the final pretrial conference, currently scheduled for August 27, 2020, is

ADJOURNED to October 27, 2020, at 3:00 p.m. in Courtroom 1106 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York, 10007. At the final pretrial conference, the

Government shall provide the Court and the Defendants with a list of anticipated witnesses and
         Case 1:18-cr-00340-LGS Document 337 Filed 04/23/20 Page 2 of 2


exhibits, and the Defendants shall provide the Court and the Government with a list of potential

witnesses for purposes of voir dire. In addition, the parties shall be prepared to discuss with the

Court the number of trial days needed. It is further

       ORDERED that the jury trial, currently scheduled to begin on September 3, 2020, is

ADJOURNED to November 12, 2020 at 9:45 a.m. The parties are reminded that any

discussions regarding the possible disposition of this matter will not stay this schedule.

Furthermore, no extensions will be granted absent extraordinary circumstances.

Dated: August 23, 2020
       New York, New York




                                                  2
